DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and examined herein.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/293,639 filed on October 14, 2016 and which claims priority from Japanese patent application JP 2015-203506 filed on October 15, 2015,, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In the instant case, the claimed invention relies on the disclosure of molecular markers represented by SEQ ID Nos: 24, 25, and 26. However, Application No. 15/293,639 or Japanese patent application JP 2015-203506 does not provide the disclosure of the molecular markers or the sequences.
Therefore, the instant application is granted with the priority date of September 3, 2020, which the effective filing date of the instant application.
Information Disclosure Statement
The information disclosure statement filed September 3, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, NPL items 3-6 and 11, are missing a copy for the reference to be properly reviewed and considered.  It has been placed in the application file, but the information referred to therein has not been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as being indefinite for the recitation of “wherein the causative gene(s) is located closed to chrl-8786706”. Firstly, the word “closed” is interpreted as “close” for an apparent typographic error. Under such interpretation, it is deemed that the term “close to” is a relative term which renders the claim indefinite. Neither the claim nor the specification clearly defines how close is “close”, i.e. provides a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 13 is rejected as being indefinite for the recitation of “using a spinach line” but does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the spinach line, which has solid petioles at harvest time and comprising a causative gene(s) for the phenotype of the solid petioles, wherein the causative gene(s) is located between chr1_8757336 and chr1_8797298 on a genome, wherein chr1_8757336 is a SNP located on 101st position on SEQ ID NO: 24 and wherein chr1_8797298 is a SNP of located on 101st position on SEQ ID NO: 26, and wherein the causative gene(s) is present in a spinach plant, grown from representative seed deposited under Accession No. FERM BP-22292, does not reasonably provide enablement for the spinach line, which has solid petioles at harvest time and comprising a causative gene(s) for the phenotype of the solid petioles, wherein the causative gene(s) is located between chr1_8757336 and chr1_8797298 on a genome, wherein chr1_8757336 is a SNP located on 101st position on SEQ ID NO: 24 and wherein chr1_8797298 is a SNP of located on 101st position on SEQ ID NO: 26.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Claim 1 is broadly drawn to any spinach plant (line) with one morphological feature-- solid petioles at harvest time—and comprising a causative gene(s) for the solid petiole phenotype, defined by being located between chr1_8757336 and chr1_8797298, wherein chr1_8757336 is a SNP located on 101st position on SEQ ID NO: 24 and wherein chr1_8797298 is a SNP of located on 101st position on SEQ ID NO: 26.
The claims are broad in scope because the claimed spinach plant encompasses a broad range of genetic features or factors that could be the causative factor for the solid petiole phenotype.  For example, any genetic mutations in the coding sequence of the causative gene(s) or any genetic mutations in any regulatory sequences that impact the expression of the causative gene(s), or any epigenetic alterations that impact the causative gene(s).
In contrast with the broad scope of the claims, Applicant has provided enabling teachings of a spinach line as deposited under Accession No. FERM BP-22292 which has the solid petiole phenotype (Example 1), and the crossing of the deposited line with another line characterized by thick hollow petioles having a thick cortex (SCOPE line) (Example 2), and molecular mapping of the causative gene(s) in the F2 segregation populations of the solid line (CHUTOU-2) and the hollow line (CHUKU) (Example 5). Applicant has provided guidance on the location of the genetic factor causative to the solid petiole phenotype by virtue of the genome interval between chr1_8757336 and chr1_8797298. Applicant has taught the polymorphisms in the three markers (chr1_8757336, chr1_8797298 and chr1-8786706) that are corresponding to the solid petiole phenotype (Example 5). It is noted (although not explicitly disclosed by Applicant), the genomic interval defined by chr1_8757336 and chr1_8797298 is 39,962 nucleotide in length in the spinach reference genome (SpinachBase, p. 18 of Specification) with three annotated gene in the interval, one of which encodes a protein similar to Cup-shaped Cotyledon 3 of Arabidopsis thaliana (see SpinachBase, Gene model Spo17112.1, located chr1:8776106..8784085). It is noted that marker chr1-8786706 (a SNP located on 101st position on SEQ ID NO: 25) is located in the intergenic region between Gene models Spo17112 and Spo17111 (see diagram below).
However, although Applicant provided the three markers, there is no teaching of the genetic nature of the interval in the donor material for the solid petiole phenotype, i.e., the genetic nature of the interval in the CHUTOU lines, or in the deposited FERM BP-22292. It is unclear what, or which genes—or genetic features-- are present (or absent) in the spinach line that provides the solid petiole phenotype to the progeny plants when crossed with any other spinach line. Applicant has not provided any enabling teachings regarding the function, expression, or activity of the genes that must present in the genetic background for the display of the requisite phenotype, even with the presence of the disclosed markers. In other words, the disclosure of the markers are not sufficient—without the specified genetic background, i.e., the deposited material—to enable the making and/or using the broadly claimed invention.
The state of the art speaks to the unpredictability of the function and regulation of genes involved in plant morphology. For example, in the instant case, the center of the genome interval between chr1_8757336 and chr1_8797298 comprises a gene model Spo17112 which is similar to Cup-shaped Cotyledon 3 of Arabidopsis thaliana, which is involved in setting boundary between the two presumptive cotyledons and in a variety of postembryonic organ and meristem boundarie (Vroemen, Casper W., et al. "The CUP-SHAPED COTYLEDON3 gene is required for boundary and shoot meristem formation in Arabidopsis." The Plant Cell 15.7 (2003): 1563-1577; and Hibara, Ken-ichiro, et al. "Arabidopsis CUP-SHAPED COTYLEDON3 regulates postembryonic shoot meristem and organ boundary formation." The Plant Cell 18.11 (2006): 2946-2957.), that loss-of-function alleles contribute to fusion of cotyledons. However, the phenotypic manifestation of cuc3 alleles is strongly influenced by genetic interaction with other functionally similar or redundant genes such as cuc1, or cuc2 (see the references cited above). To this end, Applicant has not provided enabling teaching regarding the necessary and sufficient genetic background for achieving the requisite solid petiole phenotype commensurate to the broad range encompassed by the claims. Moreover, the prior art teaches that the function of cuc genes are regulated by microRNA (Laufs, Patrick, et al. "MicroRNA regulation of the CUC genes is required for boundary size control in Arabidopsis meristems." (2004): 4311-4322.) or epigenetic mechanisms (histone modification, see Song, Y-G., et al. "Involvement of histone modification in regulating CUP-SHAPED COTYLEDON genes during shoot regeneration in Arabidopsis." Biologia plantarum 61.1 (2017): 197-200). Interesting, another gene model at this interval in the spinach reference genome, SPO17111, encodes a lysine-specific demethylase, which is related to histone modification (see for example, Noh, S. W., Seo, R. R., Park, H. J., & Jung, H. W. (2021). Two Arabidopsis Homologs of Human Lysine-Specific Demethylase Function in Epigenetic Regulation of Plant Defense Responses. Frontiers in plant science, 12, 688003.) However, to this end, Applicant has not provided adequate teachings regarding the genetic nature of the donor spinach plants in order for the molecular markers to confer the required phenotype.
Given the complex nature of the potential genetic mechanisms involved in the petiole development and morphology as exemplified by the cited art above, the lack of adequate teaching of the genomic interval besides the three markers within the broad range of genetic factors that may determine the phenotype, the broad and diverse genetic background of the spinach plants encompassed by the claims, it is unpredictable to make and/or use the claimed invention based on the disclosure of the three genetic makers. Thus, one of ordinary skill in the art must rely on undue trial and error experimentation to make and test the numerous spinach lines or breeding combinations, in order to make and/or use the invention within the full scope of these Claims.
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.

Genetic interval of defined by chr1_8757336 and chr1_8797298 in the reference genome (SpinachBase)

    PNG
    media_image1.png
    180
    862
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The invention appears to employ the seed of novel plants. Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. 
If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e)    the deposit will be replaced if it should ever become unviable.

Applicant has NOT indicated that Applicant intends to perfect (or has perfected) the deposit in accordance with 37 CFR 1.801-1.809. Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, and evidence of deposit to overcome this rejection. Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.
Conclusion
No claims are allowed.
Claims 1-14 are free of the prior art because there is no prior art reasonably teaching or suggesting the claimed spinach plant having solid petioles at harvest time and the causative gene(s) for the phenotype of the solid petioles is located between chr1_8757336 and chr1_8797298 on a genome, wherein chr1_8757336 is a SNP located on 101st position on SEQ ID NO: 24 and wherein chr1_8797298 is a SNP of located on 101st position on SEQ ID NO: 26, and wherein the causative gene(s) is present in a spinach plant, grown from representative seed deposited under Accession No. FERM BP-22292. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663